NUMBER 13-10-00622-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG
____________________________________________________________

JULIO LUIS NARANJO IGLESIA A/K/A
JULIO LUIS NARANJO IGLESIAS,                                                   Appellant,

                                            v.

THE STATE OF TEXAS,                                  Appellee.
____________________________________________________________

              On Appeal from the 430th District Court
                    of Hidalgo County, Texas.
____________________________________________________________

                            MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Rodriguez and Perkes
                     Memorandum Opinion Per Curiam

       Appellant, Julio Luis Naranjo Iglesia a/k/a Julio Luis Naranjo Iglesias, attempted to

perfect an appeal from a conviction for possession of marihuana. We dismiss the appeal

for want of jurisdiction.
       Sentence in this matter was imposed on June 30, 2010, counsel filed a motion for

new trial on July 29, 2010, and notice of appeal was filed on September 29, 2010. On

November 9, 2010, the Clerk of this Court notified appellant that it appeared that the

appeal was not timely perfected and that the appeal would be dismissed if the defect was

not corrected within ten days from the date of receipt of the Court=s directive. Appellant

has not filed a response to the Court=s directive.

       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1).

Where a timely motion for new trial has been filed, notice of appeal shall be filed within

ninety days after the sentence is imposed or suspended in open court. TEX. R. APP. P.

26.2(a)(2). The time within which to file the notice may be enlarged if, within fifteen days

after the deadline for filing the notice, the party files the notice of appeal and a motion

complying with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 26.3.

       Appellant timely filed a motion for new trial. Therefore, his notice of appeal was

due to have been filed on or before September 28, 2010. See TEX. R. APP. P. 26.2(a)(2).

Although the notice of appeal herein was filed within the fifteen day time period, appellant

did not file a motion for extension of time to file his notice of appeal as permitted by Texas

Rule of Appellate Procedure 26.3. See id.

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a


                                              2
timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address the

merits of the appeal in a criminal case and can take no action other than to dismiss the

appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998). Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, ' 3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).

       The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                         PER CURIAM



Do not publish.
See TEX. R. APP. P. 47.2(b).
Delivered and filed the
10th day of February, 2011.




                                             3